DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on January 20, 2021 and April 27, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner. 

Drawings
The drawing has been considered and accepted by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
The Applicant(s) disclosure on pages 3 – 4, paragraph [0007], applicant describes Figures 1 – 10 as “comparative examples” is considered objected, because is not clear if Figures 1 – 10 are actual Applicant(s) own work or a description of the prior art.  Examiner suggest the applicant to review MPEP 2129 and also review MPEP 608.01 (37 C.F.R. 1.71) (MPEP 2129 I. Admission by Applicant Constitute Prior Art.  A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). However, even if labeled as "prior art," the work of the same inventive entity may not be considered prior art against the claims unless it falls under one of the statutory categories. Id.; see also Reading & Bates Construction Co. v. Baker Energy Resources Corp., 748 F.2d 645, 650, 223 USPQ 1168, 1172 (Fed. Cir. 1984) ("[W]here the inventor continues to improve upon his own work product, his foundational work product should not, without a statutory basis, be treated as prior art solely because he admits knowledge of his own work. It is common sense that an inventor, regardless of an admission, has knowledge of his own work.").  Consequently, the examiner must determine whether the subject matter identified as "prior art" is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.) MPEP 608.01 (37 C.F.R. 1.71 (b) The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old. It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable. The best mode contemplated by the inventor of carrying out his invention must be set forth.).  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (PCT/JP2014/065242 associated with WO2015189895, the examiner use the US 20170070023, which is an equivalent of PCT/JP2014/065242 or WO2015189895, applicant submitted in IDS, filed on January 20, 2021) in view of Yoshino et al. (US 2014/0341239, applicant submitted in IDS, filed on January 20, 2021), further in view of Paetzel et al. (US 2005/0058172, applicant submitted in IDS, filed on January 20, 2021).



    PNG
    media_image1.png
    296
    315
    media_image1.png
    Greyscale


Annotation Figure 3 

    PNG
    media_image2.png
    256
    433
    media_image2.png
    Greyscale


Regarding claims 1 and 2, Umeda discloses a discharge excitation gas laser device, comprising: 
(A) first and second discharge electrodes (see Figure 2 and Annotation Figure 3, Character 11a and 11b and paragraph [0099]) disposed to face each 
other (see Figures 2 and Annotation Figure 3); 
(B) a peaking capacitor (see Annotation Figure 3, Character C3 the reference called “capacitor”, see paragraphs [0114 and 0124 – 0126]) connected to the first discharge electrode (see Annotation Figure 3, Character 11a); 
(C) a charger (see Figure 2 and Annotation Figure 3, Character 12 and paragraphs [0099, 0101, 0110 and 0116]); 
(D) a pulse power module (PPM) (see Figure 2 and Annotation  Figure 3, Character 13 and paragraphs [0099 – 0101, 0114 and 0117]), the pulse power module including the following (D1) to (D3): 
(Dl) a charging capacitor (see Annotation Figure 3, Character C0 and paragraphs [0101, 0114 and 0116 – 0117]) to which a charged voltage is applied from the charger; 
(D2) a pulse compression circuit (see Annotation Figure 3, Characters 13’ (which include TC1 (boosting transformer), Sr1 to Sr3 (magnetic switches) and C1 and C2 (capacitors) and paragraphs [0114 – 0125]) that pulse-compresses electrical energy stored in the charging capacitor (see Annotation Figure 3, Character C0), and outputs the pulse-compressed electrical energy as an output pulse to a corresponding peaking capacitor (see Annotation Figure 3, Character C3); and 
(D3) a switch (see Annotation Figure 3, Character 13a and paragraph [0101, 0114, 0117 and 0126]) disposed between the charging capacitor (see Annotation Figure 3, Character C0) and the pulse compression circuit (see Annotation Figure 3, Characters 13’); 
(E) an output pulse sensor (see Annotation Figure 3, Character 18b, the reference called “current meter” and paragraph [0126]), the output pulse sensor) detecting an output pulse output by a corresponding one of the pulse power module (see Figure 2 and Annotation Figure 3, Character 13); and 
(F) a control unit (see Figure 2 and Annotation Figure 3, Characters 19 and/or 22, the reference called “Laser control and Synchronous controller”) configured to control, based on a detection result of each of the output pulse sensor (see Annotation Figure 3, Character 18b), a timing of a switch signal to be input to a corresponding switch (see paragraphs [0098 – 0099, 0107, 0109 – 0110, 0113 and 0117]), wherein:
the first discharge electrode (see Figure 2 and Annotation Figure 3, Character 11a) is provided for each pulse power module (see Figure 2 and Annotation  Figure 3, Character 13).

Annotation Figure 5

    PNG
    media_image3.png
    204
    419
    media_image3.png
    Greyscale


Umeda disclose an output pulse sensor (see Annotation Figure 3, Character 18b), a peaking capacitor (see Annotation Figure 3, Character C3) and a switch (see Annotation Figure 3, Character 13a) of the pulse power module (see Figure 2 and Annotation Figure 3, Character 13).
Umeda discloses the claimed invention except for the output pulse sensor is provided between the peaking capacitor and the switch of the pulse power module.  Yoshino teaches the output pulse sensor (see Annotation Figure 5, Character 431, the reference called “magnetic switch-operated sensor”) is provided between the peaking capacitor (see Annotation Figure 5, Character Cp) and the switch (see Annotation Figure 5, Character AL1, the reference called “a magnetic switch”) of the pulse power module (see Annotation Figure 5, Character 26, the reference called “magnetic pulse compression circuit”).  However, it is well known in the art to apply and/or modify the output pulse sensor is provided between the peaking capacitor and the switch of the pulse power module as discloses by Yoshino in (see Annotation Figure 5, Characters 26, 431, Cp and AL1 and paragraph [0097]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the output pulse sensor is provided between the peaking capacitor and the switch of the pulse power module as suggested by Yoshino to the laser of Umeda, because detect the point in time of saturation of the saturable reactor (AL1) and also output the detected point in time of saturation to the laser controller. The sensor could be used to detecting the output from the pulse power module and an electric current probe to detect the timing of the electric discharge, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


    PNG
    media_image4.png
    171
    267
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    178
    277
    media_image5.png
    Greyscale
   


    PNG
    media_image6.png
    174
    281
    media_image6.png
    Greyscale


Umeda discloses a peaking capacitor (see Annotation Figure 3, Character C3), a pulse power module (see Figure 2 and Annotation  Figure 3, Character 13) and output pulse sensor (see Annotation  Figure 3, Character 18b).
Umeda discloses the claimed invention except for a plurality of peaking capacitors, plurality of pulse power modules and a plurality of output pulse sensors.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify a plurality of peaking capacitors, plurality of pulse power modules and a plurality of output pulse sensors.  Paetzel  teaches a pulser module (see Figure 2, Character 212, Figure 3, Character 312  and Figure 9, Character 902 (the power module in Figure 9 comprises IGBT switch (904), a transformer (906), compressor stages (908) that are common to each output pulse), a cathode electrode (common main electrode) (see Figure 2, Character 202, Figure 3, Character 302 and Figure 9, Character 914), segments electrode (anode segments) (see Figure 2, Characters 204 and 206, Figure 3, Characters 308 and 310, and Figure 9, Characters 916 and 918), a plurality of peaking capacitors (see Figures 2, 3 and 9, Characters Cp-1 and Cp-2), a plurality inductors (see Figure 2, Characters 214 (L1) and 210 (L2), separated final compression stages (see Figure 9, Characters 910 and 912).  However, it is well known in the art to apply and/or modify the plurality of peaking capacitors, plurality of pulse power modules and a plurality of output pulse sensors.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify a plurality of peaking capacitors, plurality of pulse power modules and a plurality of output pulse sensors as discloses by Paetzel in (see Figures 2 and 9 and paragraphs [0023 – 0026 and 0044 – 0045]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known for a plurality of peaking capacitors, plurality of pulse power modules and a plurality of output pulse sensors.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify a plurality of peaking capacitors, plurality of pulse power modules and a plurality of output pulse sensors as suggested by Paetzel to the laser of Umeda, in order to allow the laser system to operate at higher repetition rates, while minimizing the damage to system and/or downstream optics, also to generate decoupled output pulses from a common high voltage source, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Umeda discloses the claimed invention except for the control unit controls a pulse width of a pulse laser light generated in a discharge space between the first and second discharge electrodes by changing a timing of the switch signal to be input to each of the switches and the control unit determines the timing of the switch signal to be input to each of the switches based on a target pulse width input from an outside.  Paetzel teaches a pulse width control based on the timing.  However, it is well known in the art to apply and/or modify the a pulse width control based on the timing as discloses by Paetzel in (see Abstract).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known a pulse width control based on the timing as suggested by Paetzel to the device of Umeda, because timing of each discharge can be controlled using, for example, a common pulser component along with appropriate circuitry to provide energy pulses to each of a plurality of segmented main discharge electrodes. Applying the energy to the segmented electrodes rather than to a standard discharge electrode pair allows for an optimization of the temporal shape of the resulting superimposed laser pulse. The optimized shape and higher stability can allow the laser system to operate at higher repetition rates, while minimizing the damage to system and/or downstream optics.

Regarding claims 3 and 4, Umeda discloses a discharge excitation gas laser device, comprising: 
(A) first and second discharge electrodes (see Figure 2 and Annotation Figure 3, Character 11a and 11b and paragraph [0099]) disposed to face each 
other (see Figures 2 and Annotation Figure 3); 
(B) a peaking capacitor (see Annotation Figure 3, Character C3 the reference called “capacitor”, see paragraphs [0114 and 0124 – 0126]) connected to the first discharge electrode (see Annotation Figure 3, Character 11a); 
(C) a charger (see Figure 2 and Annotation Figure 3, Character 12 and paragraphs [0099, 0101 and 0116]); 
(D) a pulse power module (PPM) (see Figure 2 and Annotation  Figure 3, Character 13 and paragraphs [0099 – 0101, 0114 and 0117]), the pulse power module including the following (D1) to (D3): 
(Dl) a charging capacitor (see Annotation Figure 3, Character C0 and paragraphs [0101, 0114 and 0116 – 0117]) to which a charged voltage is applied from the charger; 
(D2) a pulse compression circuit (see Annotation Figure 3, Characters 13’ (which include TC1 (boosting transformer), Sr1 to Sr3 (magnetic switches) and C1 and C2 (capacitors) and paragraphs [0114 – 0125]) that pulse-compresses electrical energy stored in the charging capacitor (see Annotation Figure 3, Character C0), and outputs the pulse-compressed electrical energy as an output pulse to a corresponding peaking capacitor (see Annotation Figure 3, Character C3); and 
(D3) a switch (see Annotation Figure 3, Character 13a and paragraph [0101, 0114, 0117 and 0126]) disposed between the charging capacitor (see Annotation Figure 3, Character C0) and the pulse compression circuit (see Annotation Figure 3, Characters 13’); 
(E) an output pulse sensor (see Annotation Figure 3, Character 18b, the reference called “current meter” and paragraph [0126]), the output pulse sensor) detecting an output pulse output by a corresponding one of the pulse power module (see Figure 2 and Annotation Figure 3, Character 13); and 
(F) a control unit (see Figure 2 and Annotation Figure 3, Characters 19 and/or 22, the reference called “Laser control and Synchronous controller”) configured to control, based on a detection result of each of the output pulse sensor (see Annotation Figure 3, Character 18b), a timing of a switch signal to be input to a corresponding switch (see paragraphs [0098 – 0099, 0107, 0109 – 0110, 0113 and 0117]), wherein:
 the charger (see Figure 2 and Annotation Figure 3, Character 12) is provided for each pulse power module (see Figure 2 and Annotation  Figure 3, Character 13), 
each charger (see Figure 2 and Annotation  Figure 3, Character 12) applies the charged voltage to the corresponding pulse power module (see Figure 2 and Annotation  Figure 3, Character 13 and paragraphs [0099, 0101, 0110 and 0116]).

Umeda disclose an output pulse sensor (see Annotation Figure 3, Character 18b), a peaking capacitor (see Annotation Figure 3, Character C3) and a switch (see Annotation Figure 3, Character 13a) of the pulse power module (see Figure 2 and Annotation Figure 3, Character 13).
Umeda discloses the claimed invention except for the output pulse sensor is provided between the peaking capacitor and the switch of the pulse power module.  Yoshino teaches the output pulse sensor (see Annotation Figure 5, Character 431, the reference called “magnetic switch-operated sensor”) is provided between the peaking capacitor (see Annotation Figure 5, Character Cp) and the switch (see Annotation Figure 5, Character AL1, the reference called “a magnetic switch”) of the pulse power module (see Annotation Figure 5, Character 26, the reference called “magnetic pulse compression circuit”).  However, it is well known in the art to apply and/or modify the output pulse sensor is provided between the peaking capacitor and the switch of the pulse power module as discloses by Yoshino in (see Annotation Figure 5, Characters 26, 431, Cp and AL1 and paragraph [0097]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the output pulse sensor is provided between the peaking capacitor and the switch of the pulse power module as suggested by Yoshino to the laser of Umeda, because detect the point in time of saturation of the saturable reactor (AL1) and also output the detected point in time of saturation to the laser controller. The sensor could be used to detecting the output from the pulse power module and an electric current probe to detect the timing of the electric discharge, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Umeda discloses a peaking capacitor (see Annotation Figure 3, Character C3), a pulse power module (see Figure 2 and Annotation  Figure 3, Character 13) and output pulse sensor (see Annotation  Figure 3, Character 18b).
Umeda discloses the claimed invention except for a plurality of peaking capacitors, plurality of pulse power modules and a plurality of output pulse sensors.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify a plurality of peaking capacitors, plurality of pulse power modules and a plurality of output pulse sensors.  Paetzel  teaches a pulser module (see Figure 2, Character 212, Figure 3, Character 312  and Figure 9, Character 902 (the power module in Figure 9 comprises IGBT switch (904), a transformer (906), compressor stages (908) that are common to each output pulse), a cathode electrode (common main electrode) (see Figure 2, Character 202, Figure 3, Character 302 and Figure 9, Character 914), segments electrode (anode segments) (see Figure 2, Characters 204 and 206, Figure 3, Characters 308 and 310, and Figure 9, Characters 916 and 918), a plurality of peaking capacitors (see Figures 2, 3 and 9, Characters Cp-1 and Cp-2), a plurality inductors (see Figure 2, Characters 214 (L1) and 210 (L2), separated final compression stages (see Figure 9, Characters 910 and 912).  However, it is well known in the art to apply and/or modify the plurality of peaking capacitors, plurality of pulse power modules and a plurality of output pulse sensors.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify a plurality of peaking capacitors, plurality of pulse power modules and a plurality of output pulse sensors as discloses by Paetzel in (see Figures 2 and 9 and paragraphs [0023 – 0026 and 0044 – 0045]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known for a plurality of peaking capacitors, plurality of pulse power modules and a plurality of output pulse sensors.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify a plurality of peaking capacitors, plurality of pulse power modules and a plurality of output pulse sensors as suggested by Paetzel to the laser of Umeda, in order to allow the laser system to operate at higher repetition rates, while minimizing the damage to system and/or downstream optics, also to generate decoupled output pulses from a common high voltage source, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Umeda discloses the claimed invention except for the control unit controls a pulse waveform of the pulse laser light emitted from a discharge space between the first and second discharge electrodes by changing a timing of the switch signal to be input to each of the switches and changing the charged voltage output by each charger and the control unit determines the timing of the switch signal to be input to each of the switches and the charged voltage output by each charger based on a target pulse waveform input from an outside.   Paetzel teaches a pulse control based on the timing.  However, it is well known in the art to apply and/or modify the a pulse control based on the timing as discloses by Paetzel in (see Abstract).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known a pulse control based on the timing as suggested by Paetzel to the device of Umeda, because timing of each discharge can be controlled using, for example, a common pulser component along with appropriate circuitry to provide energy pulses to each of a plurality of segmented main discharge electrodes. Applying the energy to the segmented electrodes rather than to a standard discharge electrode pair allows for an optimization of the temporal shape of the resulting superimposed laser pulse. The optimized shape and higher stability can allow the laser system to operate at higher repetition rates, while minimizing the damage to system and/or downstream optics.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             

/TOD T VAN ROY/           Primary Examiner, Art Unit 2828